Exhibit 10.14

SUPPLEMENTAL RETIREMENT AGREEMENT
FOR SUSAN R. EVANS
(Age 65 Benefit)






THIS AGREEMENT, made and entered into effective the 1st day of April, 2004 by
and between the Iowa State Bank & Trust Company, a banking corporation organized
and existing under the laws of the State of Iowa, hereinafter called the
Corporation, and Susan R. Evans, hereinafter called the Executive.






WITNESSETH:




WHEREAS, the Executive has been in the employ of the Corporation since March 1,
2001, and is now serving the Corporation as a Senior Vice President and,


WHEREAS, it is the consensus of the Board of Directors that the Executive's
Services to the Corporation in the past have been of exceptional merit and have
constituted an invaluable contribution to the general welfare of the Corporation
bringing it to its present status of operating efficiency, and its present
position in its field of activity; and,


WHEREAS, the experience of the Executive, her knowledge of affairs of the
Corporation, her reputation and contacts in the industry are so valuable that
assurances of her continued services is essential for the future growth and
profits of the Corporation and it is in the best interests of the Corporation to
arrange terms of continued employment for the Executive so as to reasonably
assure her remaining in the Corporation's employment during her lifetime or
until the age of retirement; and,


WHEREAS, it is the desire of the Corporation that her services be retained as
herein provided; and,


WHEREAS, the Executive is willing to continue in the employ of the Corporation
provided the Corporation agrees to pay to her or her beneficiaries certain
benefits in accordance with the terms and conditions hereinafter set forth:


NOW THEREFORE, in consideration of services performed in the past and to be
performed in the future as well as of the mutual promises and covenants herein
contained, it is agreed as follows:


ARTICLE ONE


Definitions


1.01    “Agreement Effective Date” is April 1, 2004.


1.02    “Plan Retirement Date” is September 20, 2022.



--------------------------------------------------------------------------------





1.03    “Plan Administrator” shall mean the Board of Directors of the Bank, or
their Designee.


1.04    “Actuarial Equivalent” benefit, as provided for hereunder, shall be
calculated and determined by the Corporation's accountants on the basis of an
interest rate of 7% per annum.


ARTICLE TWO


2.01    Employment. The Corporation agrees to employ the Executive in such
capacity as the Corporation may from time to time determine, and that such
employment and its related duties, title, and compensation will be commensurate
with the duties, title, and compensation of the Executive at the inception of
this Plan. The Executive will continue in the employ of the Corporation in such
capacity and with such duties and responsibilities as may be assigned to her,
and with such compensation as may be determined from time to time by the Board
of Directors of the Corporation. The supplemental retirement benefits provided
by this Agreement are granted by the Corporation as a fringe benefit and are not
part of any salary reduction plan or an arrangement deferring a bonus or a
salary increase.


ARTICLE THREE


3.01    If the Executive shall continue in the employment of the Corporation
until she attains the age of sixty-five (65), which date is hereby established
as September 20, 2022, she may retire from active daily employment as of the
first day of the next month following the attainment of age sixty-five (65), or
upon such later date as may be mutually agreed to by the Executive and the
Corporation.


3.02    Normal Retirement Benefit. The Corporation agrees that upon such
retirement it will pay to the Executive the sum of one thousand two hundred
fifty dollars ($1250.00) on the first day of the month following such retirement
and will pay a like sum each month thereafter until a total of one-hundred and
eighty (180) monthly payments have been made.


3.03    Retirement Death Benefit. The Corporation agrees that if the Executive
shall so retire, but shall die before receiving one-hundred eighty (180) monthLy
payments, it will continue to make such monthly payments to the surviving spouse
of the Executive. Payments to the surviving spouse shall continue for a period
which shall terminate upon the earlier of(a) the date of the expiration of
one-hundred eighty (180) months from the date of such retirement, or (b) the
date of death of the surviving spouse. If the Executive is not survived by a
spouse then no death benefits will be paid under the terms of this Agreement.


ARTICLE FOUR


4.01    Death Prior to Retirement. In the event the Executive should die while
actively employed by the Corporation at any time after the date of this
Agreement but prior to her attaining the Plan Retirement Date (which will occur
on September 20, 2022 or such later date as may be agreed upon), the Corporation
will pay one thousand two hundred fifty dollars ($1250.00) each

2

--------------------------------------------------------------------------------



month for one-hundred eighty (180) months to the surviving spouse of the
Executive, commencing on the first day of the month (October 1, 2022) following
the Executive's Plan Retirement Date, and continuing for the lesser of: (a) a
full term of one-hundred eighty (180) months, or (b) the lifetime of the
surviving spouse.


4.02    Reduced Benefit Option. In lieu of receiving monthly installments as
defined in paragraph 4.01 the Executive's surviving spouse may petition the
Board of Directors to receive a reduced benefit payable in monthly installments
with the first payment due on the first day of the third month following the
death of the Executive. The amount of the benefit will be the “Actuarial
Equivalent” of the normal benefit as payable in paragraph 4.01 above. The
reduced benefit shall be payable for the lesser of one-hundred eighty (180)
months or the lifetime of the surviving spouse. It is understood that the Board
of Directors, as demonstrated by a simple majority vote, shall have the final
authority to either grant or reject such a request.
 
4.03    In the event that the Executive shall die within two years after the
Agreement Effective Date, and if such death is the result of suicide, then, and
in such event, the death benefit provided by this Article shall not be payable.


ARTICLE FIVE
 
5.01    Involuntary Termination. If the Corporation terminates the Executive's
employment prior to her Plan Retirement Date for “Cause”, the Executive shall
not be entitled to any benefits under the terms of this Agreement. For purposes
of this Agreement, “Cause” shall mean:


(a)    conviction of a felony;


(b)    conviction of any crime involving moral turpitude;


(c)    material non-performance of duties as a Senior Vice President of the
Corporation;


(d)    material breach of the duty of loyalty to the Corporation;


(e)    acts or omissions of the Executive not in good faith or which involve
intentional misconduct, dishonesty, knowing violation of the law, or from which
the Executive derives an improper personal benefit.


(f)    an act or acts reasonably deemed by the Board of Directors to be inimical
to the interests of the Corporation.


5.02    Other Termination of Service.


(a)    Termination by Employer. Notwithstanding anything to the contrary herein,
the Corporation reserves the right to terminate the employment of the Executive,
without cause, at any time prior to retirement.



3

--------------------------------------------------------------------------------



(i)    Before age 60. If such termination occurs before the Executive attains
age 60 (September 20, 2017), then the Executive shall not be entitled to any
benefits hereunder.


(ii)    Age 60. If such termination occurs, on or after attaining age 60, but
prior to Plan Retirement Date, the Executive shall be entitled to receive her
“Accrued Benefit” as provided in 5.02(c).


(b)    Termination by Executive.


(i)    Before Age 60. If the Executive terminates employment before the age of
60, no benefit shall be paid hereunder.


(ii)    Age 60. If the Executive terminates employment for disability at or
after age 60, the Executive shall receive her “Accrued Benefit” as provided in
5.02(c).


(c)    “Accrued Benefit” shall mean the Executive's Normal Retirement Benefit as
defined in paragraphs 3.01 and 3.02 above, multiplied by a fraction, the
numerator of which is the number of full months the Executive has been employed
by the Corporation following the effective date of this Agreement, and the
denominator of which is the number of months during the period from the
Effective Date through the end of the month in which the Plan Retirement Date
occurs (222). The Accrued Benefit shall be payable in one-hundred eighty (180)
equal monthly installments. If the Executive dies after terminating her
employment but prior to having received all one-hundred eighty (180) monthly
installments, the Corporation will continue to make such monthly payments to the
surviving spouse of the Executive until: (a) a total of one hundred eighty (180)
payments have been made, or (b) the date of death of the surviving spouse. If
the Executive is not survived by a spouse then payments will cease upon the
Executive's death.


5.03    Non-Competition Covenant. In addition to all other conditions for the
receipt of benefits hereunder, the Executive's entitlement to either full or
accrued benefits shall be contingent upon the Executive, for a period of 60
months after retirement or termination of employment for permanent disability,
and during any further period during which Executive is receiving payments
hereunder, not as an owner, officer, director, partner, employee, manager,
consultant or otherwise, providing banking services or advice, either directly
or indirectly, to or for 1) any financial institution that maintains one or more
offices within a 50 mile radius of the Corporation's, or its holding company's,
office locations and offers any product or service competitive with the products
and services of the Corporation, or 2) any person, entity or organization that
was a customer of the Corporation or any of its affiliated financial
institutions at any time during Executive's employment. In the event the
Executive breaches this covenant, all benefits that would otherwise become due
after the date of such breach, whether to the Executive or the Executive's
beneficiary, shall be forfeited.


ARTICLE SIX


6.01    Alienability. Neither the Executive, her surviving spouse, nor any other
beneficiary under this Agreement shall have any power or right to transfer,
assign, anticipate, hypothecate, mortgage, commute, modify, or otherwise
encumber in advance any of the benefits payable

4

--------------------------------------------------------------------------------



hereunder, nor shall any of said benefits be subject to seizure for the payment
of any debts, judgments, alimony or separate maintenance, owed by the Executive
or her beneficiary or any of them, or be transferable by operation of law in the
event of bankruptcy, insolvency, or otherwise. In the event the Executive or any
beneficiary attempts assignment, commutation, hypothecation, transfer, or
disposal of the benefit hereunder the Corporation will be under no obligation to
honor such requests or attempts.


ARTICLE SEVEN


7.01    Participation in Other Plans. Nothing contained in this Agreement shall
be construed to alter, abridge, or in any manner affect the rights and
privileges of the Executive to participate in and be covered by any Pension,
Profit-Sharing, Group Insurance, Bonus or similar employee plans which the
Corporation may now or hereafter have.


ARTICLE EIGHT


8.01    Funding. The Corporation reserves the absolute right at its sole and
exclusive discretion either to fund the obligations of the Corporation
undertaken by this agreement or to refrain from funding the same, and to
determine the extent, nature, and method of such funding. Should the Corporation
select to fund this Agreement, in whole or in part, through the medium of life
insurance or annuities, or both, the Corporation shall be the owner and
beneficiary of the policy. The Corporation reserves the absolute right, in its'
sole discretion, to terminate such life insurance or annuities, as well as any
other funding program, at any time, either in whole or in part. At no time shall
the Executive be deemed to have any right, title, or interest in or to any
specified asset or assets of the Corporation, including, but not by way of
restriction, any insurance or annuity contract or contracts or the proceeds
therefrom.


Any such policy shall not in any way be considered to be security of the
performance of the obligations of this Agreement. It shall be, and remain, a
general, unpledged, unrestricted asset of the Corporation.
 
If the Corporation purchases a life insurance or annuity policy on the life of
the Executive, she agrees to sign any papers that may be required for that
purpose and to undergo any medical examination or tests which may be necessary.


If the Executive is asked to submit information to an insurance company and if
the Executive makes a material misrepresentation in an application for any
insurance that may be used by the Corporation to insure any or all of its
obligations under this Agreement, and if as a result of that material
misrepresentation the insurance company is not required to pay all or any part
of the benefits provided under that insurance, the Executive shall forfeit all
rights and benefits payable under this Agreement.


8.02    This Article shall not be construed as giving the Executive or her
beneficiary any greater rights than those of any other unsecured Creditor of the
Corporation.



5

--------------------------------------------------------------------------------



ARTICLE NINE


9.01    Communications. Any notice or communication required of either party
with respect to this Agreement shall be made in writing and may either be
delivered personally or sent by first class mail to: Iowa State Bank & Trust
Company, 102 South Clinton Street, (P. 0. Box 1700) Iowa City, Iowa 52244. Each
party shall have the right by written notice to change the place to which any
notice may be addressed.


ARTICLE TEN


10.01    Not a contract of Employment. This Agreement shall not be deemed to
constitute a contract of employment between the parties hereto, nor shall any
provision hereof restrict the right of the Corporation to discharge the
Executive, or restrict the right of the Executive to terminate her employment.


ARTICLE ELEVEN


11.01    Claims Procedure. In the event that benefits under this Plan Agreement
are not paid to the Executive (or the surviving spouse designated as beneficiary
by the Executive under the provisions of this Agreement in the case of the
Executive's death), and such person feels entitled to receive them, a claim
shall be made in writing to the Plan Administrator within sixty (60) days from
the date payments arc not made. Such claim shall be reviewed by the Plan
Administrator and the Corporation. If the claim is denied, in full or in part,
the Plan Administrator shall provide a written notice within ninety (90) days
setting forth the specific reasons for denial, specific reference to the
provisions of this Agreement upon which the denial is based, and any additional
material or information necessary to perfect the claim, if any. Also, such
written notice shall indicate the steps to be taken if a review of the denial is
desired. If a claim is denied and a review is desired, the Executive (or the
surviving spouse in the case of the Executive's death), shall notify the Plan
Administrator in writing within sixty (60) days (and a claim shall be deemed
denied if the Plan Administrator does not take any action within the aforesaid
ninety (90) day period). In requesting a review, the Executive or her surviving
spouse may review this Plan Agreement or any documents relating to it and submit
any written issues and comments she or she may feel appropriate. In its sole
discretion the Plan Administrator shall then review the claim and provide a
written decision within sixty (60) days. This decision likewise shall state the
specific reason for the decision and shall include reference to specific
provisions of this Plan Agreement on which the decision is based. For purposes
of implementing this claims procedure (but not for any other purpose), the
Cashier of the Bank is designated as the Named Fiduciary and Plan Administrator
of this Plan Agreement.


ARTICLE TWELVE


12.01    Lump Sum Benefit Option. In lieu of receiving monthly installments
under any of the above numbered paragraphs, the Executive (or the surviving
spouse designated as beneficiary by the Executive under the provisions of this
Agreement), may petition the Board of Directors to receive a lump sum benefit.
The value of the lump sum benefit shall be the “Actuarial Equivalent” of the
remaining installment payments; it being understood that the Board of Directors,
as

6

--------------------------------------------------------------------------------



demonstrated by a simple majority vote, shall have the final authority to either
grant or reject said request, and if granted, the “Actuarial Equivaient” shall
be determined at the sole direction of the Board of Directors using the present
value discount rate assigned under the terms of this agreement.


12.02    This agreement shall be construed in accordance with and governed by
the laws of the State of Iowa.


IN WITNESS WHEREOF, the Corporation has caused this Agreement to be duly
executed and its Corporate seal affixed, duly attested by its Secretary, and the
Executive has hereunto sat his hand and seal at Iowa City, Iowa, the day and
year first above written.




ATTEST:
 
WITNESS:
 
 
 
 
 
 
IOWA STATE BANK & TRUST COMPANY
 
 
 
 
 
 
 
By:
/s/ CHARLES N. FUNK
 
/s/ THAIS WINKLEBLACK
 
 
President
 
Secretary
 
 
 
 
 
 
/s/ SUSAN R. EVANS
 
/s/ KENNETH R. URMIE
 
Susan R. Evans
 
Witness
 
Executive
 
 
 




7